                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

TERRI CARFAGNO                                   :

       Plaintiff,                                :
vs.                                                          Case No. 8:19-cv-00728-T-02CPT
                                                 :
MONEY MAP PRESS, LLC
                                                 :
       Defendant.
                                                 :


               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Money Map Press, LLC hereby answers Plaintiff Terri Carfagno’s Complaint

(ECF No. 1) in the above-styled action, and denies all allegations unless expressly admitted below.

       1.      Money Map Press admits that this is a purported class action under the TCPA.

Money Map Press denies all allegations of wrongdoing, denies that it violated any law, and denies

that it injured Plaintiff or any class member she seeks to represent by reason of Plaintiff’s

allegations in her Complaint.

       2.      Admitted.

       3.      Admitted.

       4.      Denied.

       5.      Denied given the allegations set forth in paragraph 4 of Plaintiff’s Complaint.

       6.      Denied.

       7.      Money Map Press admits that Plaintiff seeks injunctive relief, damages, and other

relief. Money Map Press denies all allegations of wrongdoing, denies that it violated any law,

denies that it injured Plaintiff or any class member she seeks to represent by reason of Plaintiff’s
allegations in her Complaint, and denies that Plaintiff is entitled to any of the relief she requests in

her Complaint.

        8.        Denied, except that Money Map Press admits only that this Court has jurisdiction

over the subject matter of this action under 28 U.S.C. § 1331.

        9.        Denied, except that Money Map Press admits only that it does not currently contest

venue in this judicial district.

        10.       Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

        11.       Denied, except that Money Map Press admits only that it is a Maryland corporation,

and that the Maryland Secretary of State’s website lists the company’s principal address as 105 W

Monument St., Baltimore, MD 21201.

        12.       Admitted.

        13.       Admitted.

        14.       Denied.

        15.       Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited decision.

        16.       Denied, except that Money Map Press admits only that Plaintiff purports to

characterize the TCPA and FCC findings and that the FCC has authority to issue regulations

implementing the TCPA.

        17.       Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited report and order.

        18.       Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited report and order.




                                                   2
       19.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited regulation and decision.

       20.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited decision.

       21.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited decision.

       22.        Denied, except that Money Map Press admits only that Plaintiff purports to

characterize the cited order.

       23.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited order.

       24.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited order.

       25.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited decision.

       26.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited decision.

       27.        Denied, except that Money Map Press admits only that Plaintiff quotes part of the

cited decision.

       28.        Denied.

       29.        Denied.

       30.        Denied given that the allegation in this paragraph is premised on the allegations in

paragraphs 28 and 29 of Plaintiff’s Complaint.

       31.        Denied.




                                                   3
       32.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

       33.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

       34.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

       35.     Denied.

       36.     Denied, except that Money Map Press admits only that it owns the domain name

pro.moneymappressinfo.com.

       37.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them except that Money Map Press possesses

information showing that someone named Karen Kauffman consented to receive text messages on

the phone number that Plaintiff claims, via this lawsuit, belongs to her.

       38.     Denied.

       39.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them except that Money Map Press admits only

that 990-00 appears to be a short code.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.




                                                 4
       46.     Denied.

       47.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

       48.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

       49.     Denied.

       50.     Denied.

       51.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

       52.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations and therefore denies them.

       53.     Denied.

       54.     Denied, except that Money Map Press admits that Plaintiff purports to bring this

case as a class action. Money Map Press denies that Plaintiff or any member of the putative class

is entitled to relief by reason of the allegations in the Complaint, and denies that the Court can or

should certify any class.

       55.     Denied, except that Money Map Press admits only that Plaintiff purports to define

a class of persons on whose behalf plaintiff purports to bring an action. Money Map Press denies

that Plaintiff or any member of the putative class is entitled to relief by reason of the allegations

in the Complaint, and denies that the Court can or should certify any class.

       56.     Money Map Press lacks knowledge or information sufficient to form a belief about

the truth of the allegations except that Money Map Press admits the first sentence of paragraph 56




                                                 5
while denying that Plaintiff or any member of the putative class is entitled to relief by reason of

the allegations in the Complaint and denying that the Court can or should certify any class.

       57.     Denied.

       58.     Denied.

       59.     Denied.

       60.     Denied.

       61.     Denied.

       62.     Denied.

       63.     Denied.

       64.     Denied.

       65.     Money Map Press incorporates by reference its responses to the preceding

paragraphs of the Complaint.

       66.     Admitted.

       67.     Admitted.

       68.     Denied.

       69.     Denied.

       70.     Denied.

       71.     Denied.

       **.     In response to the unnumbered paragraph beginning with the word

“WHEREFORE” on page 17 of Plaintiff’s Complaint, Money Map Press denies the allegations set

forth in that paragraph, denies that the Court can or should certify any class, and denies that

Plaintiff or any putative class member is entitled to any of the relief requested in that paragraph by

reason of the allegations set forth in Plaintiff’s Complaint or otherwise.




                                                  6
       **.     In response to the unnumbered paragraph with the heading “DOCUMENT

PRESERVATION DEMAND,” Money Map Press denies that the demand made in that paragraph is

proper and denies that Money Map Press is required to comply with such demand.

                                  AFFIRMATIVE DEFENSES

       Money Map Press’ affirmative defenses set forth below are based solely on Plaintiff’s

allegations in her Complaint (which do not describe the events and claims therein with sufficient

particularity to enable Money Map Press to determine all of the defenses which might exist to such

claims). Without these and other details, Money Map Press cannot respond further to Plaintiff’s

Complaint. Therefore, Money Map Press reserves the right to assert and rely upon additional

defenses that become available or apparent during the pendency of this action, and to modify the

affirmative defenses set forth herein as additional information is obtained by Money Map Press.

       Money Map Press asserts the affirmative defenses set forth below, each as separate and

distinct affirmative defenses to Plaintiff’s alleged causes of action. Insofar as any of the following

expresses denial of an element of any claim alleged against Money Map Press, that denial does not

indicate that Plaintiff is relieved of her burden to prove each and every element of any such claim

or that Money Map Press assumed any burden of proof. By alleging these affirmative defenses,

Money Map Press does not concede that it bears the burden of proof on these defenses or that such

defenses constitute affirmative defenses, but rather provides notice to Plaintiff to avoid waiver.

                                    First Affirmative Defense

       Plaintiff or members of the putative class, or both, provided prior express written consent

to receive the messages of which they complain. Plaintiff – or her predecessor or some other

person using or knowing her phone number – voluntarily and expressly consented in writing to




                                                  7
receive the text message over which Plaintiff sues. Such information reflecting consent was

obtained by a third party.

                                   Second Affirmative Defense

         Plaintiff, or some members of the putative class members she seeks to represent, agreed to

binding arbitration. They, therefore, cannot pursue their TCPA claims on a class wide basis in this

Court.

                                    Third Affirmative Defense

         The damages suffered by Plaintiff and putative class members, if any, are due to the

contributory fault of the Plaintiff and to the comparative or contributory fault of others. Money

Map Press alleges that any recovery should be reduced or barred in proportion to the degree or

percentage of fault attributable to Plaintiff, putative class members, and others.

                                   Fourth Affirmative Defense

         Some or all of the claims alleged by Plaintiff and on behalf of the putative class members

are barred because their alleged damages, if any, were caused solely by their own respective acts,

wrongs, or omissions, by intervening causes, or by other persons or entities over whom Money

Map Press had no control and for which Money Map Press is not responsible. Plaintiff, or someone

on her behalf or under the circumstances described in the first affirmative defense, consented to

receive the message over which she sues.

                                     Fifth Affirmative Defense

         To the extent the alleged injuries or causes of action arose prior to the applicable

prescriptive or statutory periods, Plaintiff’s claims and those of the putative class are barred, in

whole or in part, by applicable statutes of limitations or statutes or rules of repose.




                                                  8
                                   Sixth Affirmative Defense

       The First Amendment of the U.S. Constitution bars Plaintiff’s claims.

                                 Seventh Affirmative Defense

       Plaintiff’s requested relief would be so punitive and disproportionate to the gravity of the

violations alleged in the Complaint as to amount to a violation of Money Map Press’s right to due

process.

                                  Eighth Affirmative Defense

       Plaintiff is barred from recovering against any defendants because the telephone calls

received by plaintiff were made with the caller’s reasonable reliance upon Plaintiff’s consent to

receive the complained-of telephone calls, or were made through inadvertence, and therefore the

telephone calls received by Plaintiff fall within the “safe harbor” established by the Federal

Communications Commission.

                                   Ninth Affirmative Defense

       The Complaint, and each claim for relief purportedly alleged against Money Map Press, is

barred because the statute and causes of action under which the Complaint is brought are

unconstitutional to the extent they are applied in a manner that violates any constitutional

protection, including: (a) the excessive fines clauses of the Eighth Amendment to the United States

Constitution; (b) the due process clause of the Fourteenth Amendment to the United States

Constitution; (c) the constitutional prohibition against grossly excessive punishment; and (d) the

constitutional prohibition against vague, standardless, and overbroad laws.


                                RESERVATION OF RIGHTS

       Money Map Press hereby gives notice that it intends to rely upon such other and further

defenses as may become available or apparent during, for example, pre-trial proceedings in this


                                                9
case, and hereby reserves the right to amend this answer and offer or assert additional defenses

that cannot now be articulated because, among other reasons, Money Map Press has not completed

discovery.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Money Map Press prays that:

       A.     Judgment be rendered in favor of Money Map Press and against Plaintiff with

              respect to all counts and causes of action in the Complaint;

       B.     The above entitled action be dismissed in its entirety with prejudice;

       C.     Plaintiff and the putative class members take nothing by reason of her Complaint;

              and

       D.     For such other relief in Money Map Press’s favor as the Court deems just and

              proper.

                                                                  /s/ Lansing C. Scriven
                                                         LANSING C. SCRIVEN, ESQ
                                                         Florida Bar No. 729353
                                                         LANSE SCRIVEN LAW
                                                         lanse@lansescriven.com
                                                         3903 Northdale Blvd., Suite 100e
                                                         Tampa, FL 33624
                                                         813/940-4000 (Telephone)
                                                         813/327-4828 (Facsimile)

                                                                   --and--

                                                         ARI N. ROTHMAN, ESQ.
                                                         THEODORE B. RANDLES, ESQ.
                                                         Florida Bar No. 115790
                                                         VENABLE LLP
                                                         tbrandles@venable.com
                                                         600 Massachusetts Avenue, NW
                                                         Washington, DC 20001
                                                         202/344-4000 (Telephone)
                                                         202/344-8300 (Facsimile)

                                                         Attorneys for Money Map Press, LLC


                                               10
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing DEFENDANT'S

ANSWER AND AFFIRMATIVE DEFENSES has been electronically filed with the Clerk of

the Court using the CM/ECF system. I further certify that a true and correct copy of the foregoing

will be furnished through the CM/ECF system to counsel of record on this 6th day of May, 2019.

                                                              /s/ Lansing C. Scriven




                                               11
